DixoN, C. J.,
dissenting. After this cause was decided, and pending the motion for a rehearing, the case of Hobart v. The City of Detroit, 17 Mich. 246, was decided by the supreme court of Michigan. The questions involved in the cases are the very same, the language of the Michigan statute being word for word like our own. They were new questions in that court, as well as in this; but having first been decided by this court, the opinion of the majority here was there cited and relied upon. The decision there is the reverse of that here made, and the opinion of the court by Chief Justice Cooley is such a clear and able statement and vindication of my own views, that I have thrown aside an opinion partially written before the report came to hand, and am entirely satisfied with a mere reference to that case. I would, however, call attention to a single fact appearing in this case, but not in that, which seems to make very much more strongly against the decision here. It was conclusively shown in evidence here, that any person *611wishing to become a bidder, or to lay the pavement, could obtain from the owners of the patent the right or royalty for so doing by paying to them a certain fee or sum for each square yard of pavement laid. The patent, or right to lay the pavement, was shown to have had an established market value, at which it could be obtained by any person desiring to avail himself of the invention. The mayor and aldermen of the city, and the public generally, were informed by the owners, at and before the time of letting the contract, £i that any person could have the right to put down the pavement and secure the bid for it ” upon the payment of such price or fee. This fact, as it seems to me, clearly shows that, instead of competition being impossible, the doing of the work was open to the fullest competition. The patent fee, or price of the right, being fixed and known, every person could bid with reference to it, as well as to the cost of labor and materials.
But it is said that after the biddings were closed, and the contract awarded, the owners of the patent might refuse to convey to the successful bidder, or might convey the right as to the particular street or streets to some third person, and that this circumstance, or the anticipation of it, would deter bidders, and defeat the principle of competition. I say, not necessarily so at all. In the first place, it is not to be presumed that the owners of the patent would so conduct themselves under any circumstances. Their property in the patent is of that peculiar kind, that its only value to them consists in the sale of it, or what may be realized from the sale. They hold it for sale at an open, fixed market pi’ice, and it is for their interests to introduce the improvement and extend the demand for it as much as possible. It is not to be presumed, therefore, that they would pursue a course so detrimental to their own interests as this would be, by discouraging purchasers, and preventing the public from using the invention. But if this be not the presumption, and the contrary, and, as it seems to me, *612most unreasonable and violent one is to prevail, wbat tben would be the effect upon the bidding ? Would it deter bidders, and prevent competition ? Would the successful bidder, if not the owner of the right, be obliged to forfeit his contract and pay the damages? Or might he proceed to its fulfillment? I think, notwithstanding the refusal of the owners or owner to convey the right to him, that he might proceed and perform the contract, and that the consequences to him would be the same, or very nearly the same, as if the right were voluntarily conveyed to him. If an action at law were brought for the infringement, the amount recovered would be no more than the contractor would otherwise be obliged to pay. The measure of damages in such case would be the market price or customary charge for the right, with interest added. McCormick v. Seymour 3 Blatchford’s R. 209; Sickels v. Borden, id. 535, If a suit in equity were commenced, and an injunction sought, it would be denied upon the contractor’s showing that he had tendered the customary fee or charge, which was not accepted. The owners of the patent, after holding out to bidders that they were ready and willing to convey to them for the usual compensation, would not be permitted to harass and annoy them by ill-founded and vexatious proceedings of this nature. And I think, under the circumstances, that equity would go farther, and would restrain the owners from suing at law upon proof ' that the customary charge had been tendered.
I conclude, therefore, that there was no ground whatever in this case for holding that the contract was not open to the fullest and freest competition on the part of all persons wishing to bid, and that it was not on that account illegal or void. I thought, and still think, that the judgment of the circuit court should have been affirmed.
I desire also to call attention to the case of Astor v. The Mayor, etc., of New York, in the supreme court of the -first judicial district of New York, as yet unreported, in which the *613same questions arose, and were decided in the same way as by the supreme court of Michigan, though upon somewhat different grounds. It was there held that the statutory principle or requirement of competition did not apply where the article to be furnished or thing to be constructed for the corporation was the subject of a patent or monopoly, and that the contract was for that reason valid, although in form let to the lowest bidder. I have endeavored to show that, if the principle does so apply, there existed no obstacle in the way of its full and free operation, so far as the contract here in question was concerned.
By the Court. — The motion for a rehearing is denied.